DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 10/09/2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2021 and 10/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, are drawn to a system or method for determining a stationary state of a rail vehicle using reflective track features, classified in G01S13/60.
II. Claims 17-20, are drawn to a method for determining a stationary state of a rail vehicle using measured velocity, classified in G01S13/60.

During a telephone conversation with the applicant’s representative on 09/30/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In claim 5, the field of view is “includes a distance of three meters”. A field of view of this type is three dimensional, so it is unclear to the Examiner whether the given measurement is a distance from the sensor or width distance of the beam at a certain distance range. For the purposes of this examination, the distance described in claim 5 will be interpreted to mean distance from the radar. Similarly, claim 6 describes a field of view that “includes a distance of fifty meters”. For the purposes of this examination, the distance described in claim 6 will be interpreted to mean distance from the radar.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bleidorn (WO 2016030208 A1), hereinafter Bleidorn.

Regarding claim 1, Bleidorn discloses a system for determining a stationary state of a rail vehicle on a track, comprising: a first radar mounted at an end of the rail vehicle (See at least Fig. 2, item 7, “The vehicle 1 is equipped with a radar device 7 mounted on a front 8 of the vehicle”); a second radar mounted at another end of the rail vehicle (See at least Fig. 2, item 20, “the vehicle 1 is additionally provided with a further radar device 20 at the end of the vehicle 1”); a speed sensor mounted on the rail vehicle (See at least “Radar signals are sent from the vehicle consecutively and the locating device calculates the path length from half the sum of the determined speeds and the time duration which corresponds to the time interval between the received reflected radar signal and the further received reflected radar signal the received radar signals are based on the successively transmitted radar signals.” Bleidorn discloses the use of radar sensors as speed sensors.); a series of fixed reflective track features along the track (See at least Figs. 2-3, items 6, 22, 34-39, “Another object 21, for example a reflector, is here arranged in an object distance Ao from the one object 4, in such a way that its reflective surface 22 is aligned in the direction of travel F.” “It is regarded as advantageous if reflectors are used as objects, which are placed next to the track. Such reflectors need only be able to reflect radar signals emitted by the vehicle to the vehicle.”); and a processing unit, communicably connected with the speed sensor, the first radar and the second radar (See at least “Subsequently, an evaluation of the further received radar signal Sr2 is carried out in the same way as described above with regard to the evaluation of the one reflected radar signal Sri. The result of the evaluation of the frequency shift is then a speed v2 of the vehicle 1 at the time t2 and a further distance value d2, which corresponds to the distance of the vehicle from the object 4 at the time t2.” Bleidorn discloses processing speed through an evaluation which includes that data from the radar sensors, which are operating as sapped sensors.); wherein the processing unit is configured to receive data from the first radar and the second radar corresponding to the distance to the fixed reflective track features and to determine the stationary state or low-speed condition of the rail vehicle and checks the state or condition by comparing it with an output of the speed sensor (See at least “The received reflected signal Sri is examined for frequency shifts (Doppler effect) with respect to the transmitted radar signal Sgl, thereby determining the speed vi of the vehicle 1 at time tl.”, Subsequently, an evaluation of the further received radar signal Sr2 is carried out in the same way as described above with regard to the evaluation of the one reflected radar signal Sri” Bleidorn discloses using the frequency shift and additional radar data to determine the speed state/condition of the rail vehicle.).

Regarding claim 2, Bleidorn, as shown above, discloses all of the limitations of claim 1. Bleidorn additionally discloses the radar is a first radar mounted at an end of the vehicle and a second radar mounted at another end of the vehicle (See at least Fig. 2, item 7, “The vehicle 1 is equipped with a radar device 7 mounted on a front 8 of the vehicle”, Fig. 2, item 20, “the vehicle 1 is additionally provided with a further radar device 20 at the end of the vehicle 1”).

Regarding claim 3, Bleidorn, as shown above, discloses all of the limitations of claim 1. Bleidorn additionally discloses a speed sensor that provides speed data (See at least “Radar signals are sent from the vehicle consecutively and the locating device calculates the path length from half the sum of the determined speeds and the time duration which corresponds to the time interval between the received reflected radar signal and the further received reflected radar signal the received radar signals are based on the successively transmitted radar signals.” Bleidorn discloses the use of radar sensors as speed sensors.).

Regarding claim 4, Bleidorn, as shown above, discloses all of the limitations of claim 1. Bleidorn additionally discloses the system is configured to determine a low-speed condition (See at least “The received reflected signal Sri is examined for frequency shifts (Doppler effect) with respect to the transmitted radar signal Sgl, thereby determining the speed vi of the vehicle 1 at time tl.” Bleidorn discloses a system capable of determining speeds of the vehicle.).

Regarding claim 7, Bleidorn, as shown above, discloses all of the limitations of claim 1. Bleidorn additionally discloses the radar is configured to measure relative, with respect to the reflective elements, radial speed of the vehicle (See at least Figs. 1-2, “The received reflected signal Sri is examined for frequency shifts (Doppler effect) with respect to the transmitted radar signal Sgl, thereby determining the speed vi of the vehicle 1 at time tl.” Bleidorn discloses obtaining speed by doppler frequency shift with respect to a reflector.).

Regarding claim 8, Bleidorn, as shown above, discloses all of the limitations of claims 1 and 7. Bleidorn additionally discloses the radar is configured to use Doppler frequency shift to measure relative radial speed (See at least Figs. 1-2, “The received reflected signal Sri is examined for frequency shifts (Doppler effect) with respect to the transmitted radar signal Sgl, thereby determining the speed vi of the vehicle 1 at time tl.” Bleidorn discloses obtaining speed by doppler frequency shift with respect to a reflector.).

Regarding claim 9, Bleidorn, as shown above, discloses all of the limitations of claim 1. Bleidorn additionally discloses the radar is configured to measure radial range between the radar and the reflective element (See at least Figs. 1-2, “The received reflected signal Sri is examined for frequency shifts (Doppler effect) with respect to the transmitted radar signal Sgl, thereby determining the speed vi of the vehicle 1 at time tl. In addition, the transit time of the radar signal to the object 4 and back to the radar device 7 of the vehicle 1 is measured by means of the received, reflected signal Sri and from this a distance value d1 determined which corresponds to the distance of the vehicle 1 to the object 4 at the time t1.”).

Regarding claim 10, Bleidorn, as shown above, discloses all of the limitations of claim 1. Bleidorn additionally discloses the radar is configured to use round trip time of flight to measure the radial range (See at least “Radar signals are transmitted consecutively from the vehicle, and the path length is calculated from the half sum of the determined speeds and the time duration corresponding to the time interval between the one received reflected radar signal and the further received reflected radar signal Radar signals are based on the successively transmitted radar signals.”).

Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (CA 2977730 C), hereinafter Green.

Regarding claim 11, Green discloses a method of detecting a stationary state of a rail vehicle on a track comprising the steps of: detecting fixed metallic reflective track features along the track using radar signals (See at least Fig. 2A, Page 5 Lines 4-9 “In some embodiments, first sensor 110 includes a RADAR sensor configured to capture information in a microwave spectrum. In some embodiments, first sensor 110 includes a microwave emitter configured to emit electromagnetic radiation which is reflected off objects along the guideway or the wayside of the guideway.”); and determining the stationary state of the rail vehicle using reflected radar signals (See at least Fig. 7, item 715, Page 42 Lines 20-24 “In step 715, the controller optionally generates an indication that the vehicle is stationary based on the speed data. The controller is configured to determine the vehicle is in a slide condition based on the indication that the vehicle is stationary based on the speed data and a change in vehicle position based on the sensor data from a first position to a second position different from the first position.”).

Regarding claim 12, Green, as shown above, discloses all of the limitations of claim 11. Green additionally discloses the step of detecting the reflective element using a second radar (See at least  Page 6 Lines 7-8 “In some embodiments, second sensor 120 includes an optical sensor, a thermal sensor, a RADAR sensor, a laser sensor, or an RFID reader”).

Regarding claim 13, Green, as shown above, discloses all of the limitations of claim 11. Green additionally discloses the step of detecting the speed of the vehicle using a speed sensor, wherein the speed sensor is an inertial measurement unit (See at least Page 30 Lines 23-24 “AHRS 607 is an inertial navigation system that is configured to generate an accurate dead reckoning navigation solution between detected markers.”, Page 32 Lines 1-2 “In some embodiments, once AHRS 607 is initialized in terms of position, speed, and orientation,”).

Regarding claim 15, Green, as shown above, discloses all of the limitations of claims 11 and 12. Green additionally discloses the radar is mounted at one end of the vehicle and the second radar is mounted at the other end of the vehicle (See at least Fig. 2A, items 210a, 210b, Page 9 Lines 18-24 “Guideway mounted vehicle 202 has a first end 206 and a second end 208. A first fusion sensor arrangement 210a is located at first end 206 and a second fusion sensor arrangement 210b is located at second end 208.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Bleidorn, in view of Mahajan (US 20200258385 A1), hereinafter Mahajan.

Regarding claim 5, Bleidorn, as shown above, discloses all the limitations of claim 2. Bleidorn does not explicitly disclose the radar has a field of view that includes a distance of three meters. However, Mahajan, in the same or in a similar field of endeavor, discloses the radar has a field of view that includes a distance of three meters (See at least [0053] “. For one embodiment, the radar waves 617 of the radar sensor are used to detect the objects at a distance from about 1 centimeter (cm) to about 300 meters.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the determination of a state of a rail vehicle system disclosed by Bleidorn with the radar range system disclosed by Mahajan. One would have been motivated to do so in order to advantageously detect and locate objects at a variety of ranges, including at high ranges (See at least [0053]).

Regarding claim 6, Bleidorn, as shown above, discloses all the limitations of claim 2. Bleidorn does not explicitly disclose the radar has a field of view that includes a distance of fifty meters. However, Mahajan, in the same or in a similar field of endeavor, discloses the radar has a field of view that includes a distance of fifty meters (See at least [0053] “. For one embodiment, the radar waves 617 of the radar sensor are used to detect the objects at a distance from about 1 centimeter (cm) to about 300 meters.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the determination of a state of a rail vehicle system disclosed by Bleidorn with the radar range system disclosed by Mahajan. One would have been motivated to do so in order to advantageously detect and locate objects at a variety of ranges, including at high ranges (See at least [0053]).
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Baheti (US 20190101634 A1), hereinafter Baheti.

Regarding claim 14, Green, as shown above, discloses all the limitations of claim 11. Green does not explicitly disclose the radar is a frequency modulated continuous wave radar. However, Baheti, in the same or in a similar field of endeavor, discloses the radar is a frequency modulated continuous wave radar (See at least [0024] “Alternatively, frequencies outside of this range may also be used. In some embodiments, such as in the example of FIG. 1A, the millimeter-wave radar sensor 108 includes radar front-end circuit 132, which may operate as a frequency modulated continuous wave (FMCW) radar sensor having multiple transmit and receive channels.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of detecting a stationary state of a rail vehicle disclosed by Green with the radar sensor type disclosed by Baheti. One would have been motivated to do so in order to advantageously operate over a wide frequency and to support multiple transmit and receive channels (See at least [0024] “Alternatively, frequencies outside of this range may also be used. In some embodiments, such as in the example of FIG. 1A, the millimeter-wave radar sensor 108 includes radar front-end circuit 132, which may operate as a frequency modulated continuous wave (FMCW) radar sensor having multiple transmit and receive channels.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Hilleary (US 20190135317 A1), hereinafter Hilleary.

Regarding claim 16, Green, as shown above, discloses all the limitations of claim 11. Green does not explicitly disclose the reflective elements are one or more of at least a portion of a track, a signal post, a metal beam, a switch element. However, Hilleary, in the same or in a similar field of endeavor, discloses the reflective elements are one or more of at least a portion of a track, a signal post, a metal beam, a switch element (See at least [0020] “When the train is not present (e.g., an absence of the object to be detected) the radar devices nonetheless operate to detect fixed radar targets such as the railroad tracks themselves or active or passive reflector devices.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of detecting a stationary state of a rail vehicle disclosed by Green with the radar focus disclosed by Hilleary. One would have been motivated to do so in order to advantageously monitor the operability of the system to determine if an error may be present. (See at least [0020] “The system therefore intelligently confirms the health and operability of the system by comparing outputs from the multiple and different types of radar devices when the train is present and when the train is not present. As such, the system can identify an inoperability condition or error condition in one or more the radar devices utilized”).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648